DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the shifter arms" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US Patent Application Publication No. 2014/0174761) in view of Tubel et al. (US Patent No. 6,378,627).
In reference to claim 1, Spencer discloses a wireline shift tool, comprising: 
a shifting system 100 comprising a shifter arm 180; 
sensors configured to generate measurement values when the shifting system 100 is moved (par. 0027, “an operator at the control unit 230 may examine and confirm data indicative of the dogs 180 tracking the well 280, latching into the sleeve profile, and ultimately being released from engagement once the sleeve 210 is closed”; data collected implies that sensors are present to conduct data collection); 
a control circuit 230 configured to identify engagement of the shifter arm 180 with a shifting feature of a sliding sleeve 210 based on the measurement values generated by the sensors (par. 0027); and 
the control circuit 230 configured to: extend the shifter arm 180 at a first pressure (Fig. 1, pressure shown by forces 195 or 190) for seeking engagement with the shifting feature 375 (Fig. 3B) of the sliding sleeve 210; and 
responsive to the control circuit 230 recognizing engagement of the shifter arm 180 with the shifting feature 375 of the sliding sleeve 210, extend the shifter arm 180 at a second pressure (Fig. 1, pressure shown by force 197) for shifting the sliding sleeve 210.
Spencer fails to disclose an artificial neural network trained to identify engagement of the shifter arm with a shifting feature of a sliding sleeve based on the measurement values generated by the sensors.
Tubel discloses that a tool 10 for shifting a sliding sleeve (col. 9, lines 62-67) can be controlled by an artificial neural net 511 (col. 19, lines 14-67).  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to use an artificial neural net to control a shifting system as artificial neural nets are well known in the art to function effectively for this purpose.
In reference to claim 4, Spencer discloses that the measurement values the sensors are configured to generate (par. 0027) comprise a time series (par. 0027, “real-time” analysis implies a time series) of force measurements applied to move the shifting system 100 (par. 0027, “a load on the tool 100 exceeding about 5,000 lbs.”).
In reference to claim 11, Spencer discloses a wireline (par. 0023), a tractor 204 (par. 0023), a combination of a wireline and a tractor (par. 0023, “the tool 100 may be deployed via a wireline cable (with or without a tractor 204)”), a drill pipe (par. 0023), or a battery powered slickline (par. 0023) configured to deploy the shift tool 100 in a well to position the shift tool 100 in a vicinity of the sliding sleeve 210 (Fig. 2).

In reference to claim 12, Spencer discloses a method for operating a shift tool, comprising: 
positioning the shift tool within a well 280 in a vicinity of a sliding sleeve 210 (Fig. 2), the shift tool comprising: 
a shifting system 100 comprising a shifter arm 180; 
sensors (par. 0027); 
a control circuit 230; 
initiating extension of the shifter arm 180 at a first pressure (Fig. 1, pressure shown by forces 195 or 190) and initiating movement of the shifting system 100 via the control circuit 230 to seek engagement with a shifting feature 375 of the sliding sleeve 210 (Fig. 3B); 
generating measurement values with the sensors (par. 0027, “control unit 230 may examine and confirm data indicative of the dogs 180 tracking the well 280, latching into the sleeve profile, and ultimately being released from engagement once the sleeve 210 is closed”); 
identifying engagement of the shifter arms 180 with the shifting feature 375 of the sliding sleeve 210 with the control circuit 230 based on the measurement values generated by the sensors (par. 0027); and 
initiating extension of the shifter arm 180 at a second pressure (Fig. 1, pressure shown by force 197) via the control circuit 230 for shifting the sliding sleeve 210 in response to the control circuit identifying engagement of the shifter arms 180 with the shifting feature 375 of the sliding sleeve 210 (par. 0027).
Spencer fails to disclose an artificial neural network trained to identify engagement of the shifter arm with a shifting feature of a sliding sleeve based on the measurement values generated by the sensors.
Tubel discloses that a tool 10 for shifting a sliding sleeve (col. 9, lines 62-67) can be controlled by an artificial neural net 511 (col. 19, lines 14-67).  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to use an artificial neural net to control a shifting system as artificial neural nets are well known in the art to function effectively for this purpose.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US Patent Application Publication No. 2014/0174761) in view of Tubel et al. (US Patent No. 6,378,627) as applied to claim 1 above, and further in view of Martinez et al. (US Patent Application Publication No. 2013/0014939).
In reference to claim 9, Spencer discloses an anchoring system (par. 0025) and a linear actuator 125 (par. 0020) coupled to the anchoring system and the shifting system and configured to provide an axial force to push or pull the shifting system by extending or retracting a rod 155.
Spencer fails to disclose that the anchoring system comprising anchoring arms configured to engage a casing or a tubing disposed in a well.
Martinez discloses an anchoring system comprising anchoring arms 124 (par. 0042) that anchors a shifting tool 100 in place during shifting of sleeve 550 (Fig. 5A).  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to use the anchoring arms of Martinez in place of the generic anchor of Spencer as it amounts to a substitution of known equivalents to perform the same function, which is in this case to anchor a shifting tool in a well.

Allowable Subject Matter
Claims 5-8, 10 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Akkerman (US Patent Application Publication No. 2018/0291708) and Freeman (US Patent Application Publication No. 2005/0072577) disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



4/07/22